Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
None of the prior art of record teaches: 
A) The internal memory to store data received from a memory associated with a processor; an input circuit block comprising an input processor to perform a first task comprising first instructions specified according to a first instruction architecture; a filter circuit block comprising a filter processor to perform a second task comprising second instructions specified according to a second ISA; a post-processing circuit block comprising a post-processing processor to perform a third task comprising third instructions specified according to a third ISA; and an output circuit block comprising an output processor to perform a fourth task comprising fourth instructions specified according to a fourth ISA, wherein the input circuit block, the filter circuit block, the post-processing circuit block, and the output circuit block form an execution pipeline, and at least two of the input processor, the filter processor, the post-filter processor, or the output processor perform their corresponding tasks concurrently. (Claim 1)
B) The processor to execute a neural network application comprising a first task for inputting data, a second task for filtering the data, a third task for post-processing the data, and a fourth task for outputting the data; and an accelerator circuit, communicatively coupled to the memory and the processor, the accelerator circuit comprising: an internal memory to store 
Applicant’s response and amendment have been fully considered and persuasive. Minor informality of claims 4 and 32 have been corrected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182